EXECUTION VERSION


FIFTH AMENDMENT TO CREDIT AGREEMENT
Dated as of December 19, 2018
among
FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
as the Company,
FLEETCOR TECHNOLOGIES, INC.,
as the Parent,
THE DESIGNATED BORROWERS PARTY HERETO,
CAMBRIDGE MERCANTILE CORP. (U.S.A.),
as the Additional Borrower,
THE OTHER GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner





FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of December
19, 2018 (the “Fifth Amendment Effective Date”) is entered into among FLEETCOR
TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability company (the
“Company”), FLEETCOR TECHNOLOGIES, INC., a Delaware corporation (the “Parent”),
the Designated Borrowers party hereto (including FleetCor Luxembourg Holding2, a
société à responsabilité limitée incorporated under the laws of the Grand-Duchy
of Luxembourg, having its registered office at 5, rue Guillaume Kroll, L-1882
Luxembourg and registered with the Registre de Commerce et des Sociétés,
Luxembourg under number B 121.980, Cambridge Mercantile Corp. (U.S.A.), a
Delaware corporation (the “Additional Borrower”), the other Guarantors party
hereto, the Lenders party hereto and Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), L/C Issuer and Swing Line
Lender. Capitalized terms used but not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below) as
amended hereby.
RECITALS
WHEREAS, pursuant to that certain Credit Agreement, dated as of October 24, 2014
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”), among the Company, the Parent, the Designated Borrowers
from time to time party thereto, the Additional Borrower, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, the Lenders have agreed to provide the Borrowers
with the credit facilities provided for therein; and
WHEREAS, the Company has requested certain amendments to the Credit Agreement,
as more particularly set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Amendments. The Credit Agreement is hereby amended as follows:
(a)The following definitions are added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order to read as follows:
“Australian Corporations Act” means Corporations Act 2001 (Cth).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Cambridge Disposition” means the Disposition by Comdata Inc., a Delaware
corporation, of the Cambridge Equity Interests to FleetCor Luxembourg Holding1,
a société à responsabilité limitée, incorporated under the laws of the
Grand-Duchy of Luxembourg, having its registered office at 5, rue Guillaume
Kroll, L-1882 Luxembourg and registered with the Registre de Commerce et des
Sociétés, Luxembourg under number B121520.
“Cambridge Equity Interests” means twenty percent (20%) of the Equity Interests
of the Additional Borrower owned by Comdata Inc., a Delaware corporation.
“Chevron Disposition” means the Disposition by the Company of the Purchased
Assets (as such term is defined in the Chevron Asset Purchase Agreement) to the
Chevron Purchaser pursuant to the Chevron Asset Purchase Agreement.
“Chevron Asset Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of October 26, 2018, by and between the WEX Bank, a Utah-chartered
bank, the Company, as the seller, and, with respect to the Canadian Accounts (as
defined in the Chevron Asset Purchase Agreement), WEX Canada, Ltd. and FleetCor
Commercial Card Management (Canada) Ltd.
“Chevron Purchaser” means, collectively, WEX Bank, a Utah-chartered bank, and,
solely with respect to the Canadian Accounts, (as defined in the Chevron Asset
Purchase Agreement), WEX Canada, Ltd.
“Fifth Amendment Effective Date” means December 19, 2018.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)The reference to “Third Amendment Effective Date” in the definition of
“Aggregate Revolving A Commitments” in Section 1.01 of the Credit Agreement is
amended to read “Fifth Amendment Effective Date”.
(c)The reference to “Third Amendment Effective Date” in the definition of
“Aggregate Revolving B Commitments” in Section 1.01 of the Credit Agreement is
amended to read “Fifth Amendment Effective Date”.
(d)The reference to “Third Amendment Effective Date” in the definition of
“Aggregate Revolving C Commitments” in Section 1.01 of the Credit Agreement is
amended to read “Fifth Amendment Effective Date”.
(e)The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is amended to read as follows:
“Applicable Rate” means (a) with respect to any Incremental Term Loan, the
percentage(s) per annum set forth in the Lender Joinder Agreement applicable
thereto, (b) with respect to the Term B‑3 Loan, 2.00% per annum in the case of
Eurocurrency Rate Loans and 1.00% per annum in the case of Base Rate Loans, and
(c) with respect to Revolving Loans, the Term A Loan, Swing Line Loans, Letters
of Credit and the Commitment Fee, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 
Pricing Tier
Consolidated
Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans/ Swing Line Loans
Base Rate Loans
  
1
> 3.75:1.0
0.35%
1.75%
1.75%
0.75%
 
2
> 2.00:1.0
but < 3.75:1.0
0.30%
1.50%
1.50%
0.50%
 
3
< 2.00:1.0
0.25%
1.25%
1.25%
0.25%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. With respect to Revolving Loans, the Term A Loan, Swing Line Loans,
Letters of Credit and the Commitment Fee, the Applicable Rate in effect from the
Fifth Amendment Effective Date to the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 7.02(a) for
the fiscal quarter of the Parent ending March 31, 2019 shall be determined based
upon Pricing Tier 2. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).
(f)The definition of “Debtor Relief Laws” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
administration, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
(g)Clause (a)(ii) of the definition of “Eurocurrency Base Rate” in Section 1.01
of the Credit Agreement is amended to read as follows:
(ii)    with respect to a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate
(“BBSY”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Melbourne, Australia time) (or if different, the time specified by the
Administrative Agent as the time at which BBSY or the comparable or successor
rate is normally published) on the Rate Determination Date with a term
equivalent to such Interest Period; and
(h)The definition of “Governmental Authority” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including (a)
any supra national bodies such as the European Union or the European Central
Bank and (b) any self-regulatory organization established under statute or any
stock exchange).
(i)The definition of “Lux 2” in Section 1.01 of the Credit Agreement is amended
to read as follows:
“Lux 2” means FleetCor Luxembourg Holding2, a société à responsabilité limitée
incorporated under the laws of the Grand-Duchy of Luxembourg, having its
registered office at 5, rue Guillaume Kroll, L-1882 Luxembourg and registered
with the Registre de Commerce et des Sociétés, Luxembourg under number B
121.980.
(j)Clause (a) of the definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is amended to read as follows:
(a) with respect to the Revolving Loans, Swing Line Loans, Letters of Credit
(and the related L/C Obligations) and the Term A Loan, December 19, 2023,
(k)The definition of “Sanction(s)” in Section 1.01 of the Credit Agreement is
amended to read as follows:
“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including without limitation, OFAC and
the U.S. Department of State), the Canadian Government, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the government of
Australia or other relevant sanctions authority.
(l)Clause (b) of the definition of “Solvent” in Section 1.01 of the Credit
Agreement is amended to read as follows:
(b) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course (including for the purposes of
section 95A of the Australian Corporations Act),
(m)The definition of “Term A Loan Commitment” in Section 1.01 of the Credit
Agreement is amended to read as follows:
“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Company pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Fifth Amendment Effective Date is TWO BILLION FIVE HUNDRED
TWENTY FIVE MILLION DOLLARS ($2,525,000,000).
(n)A new clause (d) is added at the end of Section 1.02 of the Credit Agreement
to read as follows:
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
(o)Section 2.01(c) of the Credit Agreement is amended to read as follows:
(c)    Term A Loan. Subject to the terms and conditions set forth herein, each
Term A Lender severally agrees to make its portion of a term loan (the “Term A
Loan”) to the Company in Dollars on the Fifth Amendment Effective Date in an
amount not to exceed such Term A Lender’s Term A Loan Commitment. A Term A
Lender shall make its portion of the Term A Loan to the Company by (i)
continuing some or all of its portion of the Term A Loan (as defined in the
Credit Agreement immediately prior to the Fifth Amendment Effective Date)
outstanding immediately prior to the Fifth Amendment Effective Date, and/or (ii)
advancing additional borrowings of the Term A Loan on the Fifth Amendment
Effective Date. Amounts repaid on the Term A Loan may not be reborrowed. The
Term A Loan may consist of Base Rate Loans or Eurocurrency Rate Loans or a
combination thereof, as further provided herein.
(p)The first parenthetical in Section 2.05(b)(ii) of the Credit Agreement is
amended to read as follows:
(other than (w) the Specified Equity Sale, (x) the NexTraq Disposition, (y) the
Cambridge Disposition and (z) the Chevron Disposition)
(q)Section 2.07(c) of the Credit Agreement is amended to read as follows:
(c)    Term A Loan. The Company shall repay the outstanding principal amount of
the Term A Loan in consecutive installments on the last Business Day of each
March, June, September and December and on the Maturity Date, in each case, in
the respective amounts set forth below (as such amounts may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02:
Payment Dates
Principal Amortization Payment
 
 
March 31, 2019
$31,562,500.00
June 30, 2019
$31,562,500.00
September 30, 2019
$31,562,500.00
December 31, 2019
$31,562,500.00
March 31, 2020
$31,562,500.00
June 30, 2020
$31,562,500.00
September 30, 2020
$31,562,500.00
December 31, 2020
$31,562,500.00
March 31, 2021
$31,562,500.00
June 30, 2021
$31,562,500.00
September 30, 2021
$31,562,500.00
December 31, 2021
$31,562,500.00
March 31, 2022
$31,562,500.00
June 30, 2022
$31,562,500.00
September 30, 2022
$31,562,500.00
December 31, 2022
$31,562,500.00
March 31, 2023
$31,562,500.00
June 30, 2023
$31,562,500.00
September 30, 2023
$31,562,500.00
Maturity Date
Outstanding Principal Balance of Term A Loan



(r)Section 2.19 of the Credit Agreement is deleted.
(s)Section 6.12(d) of the Credit Agreement is amended to read as follows:
(d)    As of the Fifth Amendment Effective Date, no Borrower is or will be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA, or otherwise) of one or more Benefit Plans in connection with
the Loans, the Letters of Credit or the Commitments.
(t)The first parenthetical in Section 8.05 of the Credit Agreement is amended to
read as follows:
(other than the SVS Disposition, the NexTraq Disposition, the Cambridge
Disposition and the Chevron Disposition)
(u)Section 9.01(f) of the Credit Agreement is amended to read as follows:
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, administrator, Controller (as defined in the Australian Corporations
Act), trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
administrator, Controller (as defined in the Australian Corporations Act),
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
(v)A new Section 10.12 is added to the Credit Agreement at the end of Article X
to read as follows:
10.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Parent or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (i) Section 10.12(a)(i) is true with respect
to a Lender or (ii) a Lender has provided another representation, warranty and
covenant in accordance with Section 10.12(a)(iv), such Lender further (A)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (B) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Parent or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). The representations set forth in this Section 10.12
are intended to comply with the Department of Labor’s regulation Sections 29
C.F.R. 2510.3-21(a) and (c)(1) as promulgated on April 8, 2016 (81 Fed. Reg.
20,997), and if such regulations are no longer in effect, these representations
shall be deemed to be no longer in effect.
(o)    The columns entitled “Revolving A Commitments”, “Applicable Percentage of
Revolving A Commitments”, “Revolving B Commitments”, “Applicable Percentage of
Revolving B Commitments”, “Revolving C Commitments”, “Applicable Percentage of
Revolving C Commitments”, “Term A Loan Commitments” and “Applicable Percentage
of Term A Loan Commitments” set forth in Schedule 2.01 to the Credit Agreement
are amended as set forth in Schedule 2.01 attached hereto.
2.    Conditions Precedent. This Amendment shall be effective upon satisfaction
of the following conditions precedent:
(a)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by (i) a Responsible Officer of the Company, the Designated Borrowers,
the Additional Borrower and the Guarantors, (ii) the Required Lenders, (iii)
each Lender with a Revolving A Commitment and/or outstanding Revolving A Loans
(in each case, after giving effect to this Amendment), (iv) each Lender with a
Revolving B Commitment and/or outstanding Revolving B Loans (in each case, after
giving effect to this Amendment), (v) each Lender with a Revolving C Commitment
and/or outstanding Revolving C Loans (in each case, after giving effect to this
Amendment), (vi) each Lender with a Term A Loan Commitment and/or holding a
portion of the outstanding Term A Loan (in each case, after giving effect to
this Amendment), (vii) the L/C Issuer, and (viii) the Swing Line Lender.
(b)Receipt by the Administrative Agent of Revolving Notes and Term Notes,
executed by a Responsible Officer of the applicable Borrower(s) in favor of each
New Lender (as defined below) requesting a Revolving Note and/or Term Note from
the Borrowers.
(c)Receipt by the Administrative Agent of favorable opinions of legal counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, and
dated as of the Fifth Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent, to the extent required by the
Administrative Agent.
(d)Receipt by the Administrative Agent of a certificate of each Loan Party, in
each case, duly executed by a Responsible Officer of each such Loan Party, dated
as of the Fifth Amendment Effective Date, (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the this
Amendment and the transactions contemplated hereby, (ii) certifying and
attaching copies of the Organization Documents of such Loan Party, certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, (iii) certifying as to the incumbency, identity,
authority and capacity of each Responsible Officer of such Loan Party authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents to which such Loan Party is a party, and (iv) in the case of the
Company, certifying (A) as to the matters set forth in clauses (i) through (v)
of Section 5(c) and (B) that there has not occurred, since December 31, 2017,
any event or circumstance that has had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
(e)Receipt by the Administrative Agent of such documents and certifications as
the Administrative Agent may require to evidence that each Loan Party is duly
organized or formed, and is validly existing, in good standing (except in the
case of FleetCor Australia and FleetCor New Zealand) and qualified to engage in
business in its jurisdiction of organization or formation.
(f)Receipt by the Administrative Agent of a certificate, dated as of the Fifth
Amendment Effective Date, signed by the Parent’s chief financial officer
certifying as to the Solvency of the Parent and its Subsidiaries on a
consolidated basis.
(g)Receipt by the Administrative Agent of the following: (i) searches of Uniform
Commercial Code filings and tax and judgment liens in the jurisdiction of
formation of each domestic Loan Party and each other jurisdiction reasonably
required by the Administrative Agent, disclosing no Liens other than Permitted
Liens; (ii) UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral; (iii) searches of
ownership of, and Liens on, United States registered intellectual property of
each domestic Loan Party in the appropriate governmental offices, disclosing no
Liens other than Permitted Liens; and (iv) duly executed notices of grant of
security interest in substantially the form required by the Security Agreement
as are necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the United States registered
intellectual property of the Loan Parties.
(h)To the extent required by the Administrative Agent, receipt by the
Administrative Agent of copies of certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including naming the Administrative Agent and its
successors and assigns as additional insured (in the case of liability
insurance) or lenders’ loss payee (in the case of property insurance) on behalf
of the Lenders.
(i)Receipt by each Lender of all documentation and other information that it has
reasonably requested in writing that it has reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.
(j)With respect to any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, delivery by such Borrower, to each
Lender that so requests, of a Beneficial Ownership Certification in relation to
such Borrower.
(k)Receipt by the Administrative Agent of any fees owing to MLPFS (or any of its
designated Affiliates), the Administrative Agent and the Lenders that are
required to be paid on or before the Fifth Amendment Effective Date.
(l)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel, if so requested by the Administrative Agent) to the extent
invoiced prior to or on the Fifth Amendment Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).
For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objections.
3.    Release of Liens; Affirmation of Security Interests.
(a)    Upon consummation of the Cambridge Disposition, all Liens on the
Cambridge Equity Interests granted to or created in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, pursuant to the Loan
Documents, shall automatically terminate and be released and discharged, without
any further action by any Person. The Lenders hereby authorize the
Administrative Agent to execute and deliver to the Borrowers, at the sole
expense of the Borrowers, all documents or instruments reasonably requested by
the Borrowers to evidence or effectuate the release of Liens contemplated by
this Section 3(a) upon the consummation of the Cambridge Disposition.
(b)    Upon consummation of the Chevron Disposition as contemplated by the
Chevron Asset Purchase Agreement, all Liens on the Purchased Assets (such term
being used herein as defined in the Chevron Asset Purchase Agreement) granted to
or created in favor of the Administrative Agent, for the benefit of the holders
of the Obligations, pursuant to the Loan Documents, shall automatically
terminate and be released and discharged, without any further action by any
Person. The Lenders hereby authorize the Administrative Agent to execute and
deliver to the Borrowers, at the sole expense of the Borrowers, all documents or
instruments reasonably requested by the Borrowers to evidence or effectuate the
release of Liens contemplated by this Section 3(b) upon the consummation of the
Chevron Disposition.
(c)    Each Loan Party hereby (i) affirms that, except with respect to the Liens
on the Cambridge Equity Interests or the Purchased Assets, all of the Liens
granted to or created in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, pursuant to the Loan Documents are valid and
subsisting Liens securing the Obligations, and (ii) agrees that this Agreement
shall in no manner impair or otherwise adversely affect any of the Liens granted
or purported to be granted pursuant to the Loan Documents with respect to any of
the Collateral described therein (other than the Cambridge Equity Interests and
the Purchased Assets).
4.    Reallocation of Commitments and Outstanding Loans. Each Lender party
hereto (including any New Lenders) hereby agrees that, subject to the terms and
conditions set forth herein and in the Credit Agreement (as amended by this
Amendment), upon giving effect to this Amendment, (a) its Revolving A Commitment
(if any) is set forth opposite its name on Schedule 2.01 attached to this
Amendment under the caption “Revolving A Commitments,” (b) its Revolving B
Commitment (if any) is set forth opposite its name on Schedule 2.01 attached to
this Amendment under the caption “Revolving B Commitments,” (c) its Revolving C
Commitment (if any) is set forth opposite its name on Schedule 2.01 attached to
this Amendment under the caption “Revolving C Commitments” and (d) its Term A
Loan Commitment (if any) is set forth opposite its name on Schedule 2.01
attached to this Amendment under the caption “Term A Loan Commitment”. On the
date hereof, upon giving effect to this Amendment, (i) each Revolving A Lender,
each Revolving B Lender, each Revolving C Lender and each Term A Lender shall,
subject to the terms and conditions of this Amendment and the Credit Agreement
(as amended by this Amendment), effect such assignments, prepayments, borrowings
and reallocations as are necessary to effectuate the modifications contemplated
in this Amendment, in each case such that, after giving effect thereto, each
Revolving A Lender, each Revolving B Lender, each Revolving C Lender and each
Term A Lender will hold its respective Applicable Percentage of the Outstanding
Amount of all Revolving A Loans, all Revolving B Loans, all Revolving C Loans
and the Term A Loan in accordance with Schedule 2.01 attached to this Amendment
(it being understood that some or all of the Revolving Loans and/or Term A Loan
outstanding under the Credit Agreement immediately prior to the effectiveness of
this Amendment may remain outstanding under the Credit Agreement upon the
effectiveness of this Amendment in accordance with the foregoing, and upon such
effectiveness shall be deemed Revolving Loans and/or portions of the Term A Loan
funded on the date hereof and outstanding under the Credit Agreement as amended
by this Amendment) and (ii) the risk participations of the Lenders in each
outstanding Letter of Credit, each outstanding Domestic Swing Line Loan and each
outstanding Foreign Swing Line Loan shall be automatically reallocated in
accordance with each Lender’s Applicable Percentage in respect of the Aggregate
Revolving A Commitments and the Aggregate Revolving B Commitments (as set forth
on Schedule 2.01 attached to this Amendment). Each Lender waives any right to
compensation under Section 3.05 of the Credit Agreement in connection with the
transactions described above in this Section 4.
5.    Miscellaneous.
(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.
(b)    Each Loan Party (i) acknowledges and consents to all of the terms and
conditions of this Amendment and the transactions contemplated hereby, (ii)
affirms all of its obligations under the Loan Documents to which it is a party
and (iii) agrees that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Loan
Documents to which it is a party.
(c)    Each Loan Party hereby represents and warrants to the Administrative
Agent and the Lenders as follows:
(i)    The execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and do not (A) contravene the terms of any of such Loan
Party’s Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (I) any material Contractual Obligation to which such Loan Party
is a party or affecting such Loan Party or the properties of such Loan Party or
any of its Subsidiaries or (II) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (C) violate any Law.
(ii)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes such Loan Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.
(iii)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment or the Credit
Agreement as amended hereby.
(iv)    After giving effect to this Amendment, the representations and
warranties of such Loan Party set forth in Article VI of the Credit Agreement
and in each other Loan Document are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) on and as of the Fifth Amendment Effective Date with the same
effect as if made on and as of the Fifth Amendment Effective Date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 4(c)(iv), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01 of the Credit Agreement.
(v)    After giving effect to this Amendment, no Default has occurred and is
continuing or would result from the transactions contemplated by this Amendment.
(vi)    The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the Fifth Amendment Effective Date that are required
to become Guarantors pursuant to the Credit Agreement on or prior to the Fifth
Amendment Effective Date.
(d)    Each Person that signs this Amendment as a Lender and that was not a
Lender party to the Credit Agreement prior to the effectiveness of this
Amendment (each a “New Lender”) (i) represents and warrants that (A) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (B) it meets all requirements of an
Eligible Assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (C) from and after the
Fifth Amendment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (D) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.01 of the Credit Agreement, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment and become a Lender under the Credit Agreement, on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (E) if it is a
Foreign Lender, it has delivered any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement; and (ii) agrees that (A) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
Each of the Administrative Agent and each Loan Party agree that, as of the Fifth
Amendment Effective Date, each New Lender shall (1) be a party to the Credit
Agreement (and, as applicable, the other Loan Documents), (2) be a “Lender”
(and, as applicable, a “Revolving A Lender,” a “Revolving B Lender,” a
“Revolving C Lender,” and/or a “Term A Lender”) for all purposes of the Credit
Agreement and the other Loan Documents and (3) have the rights and obligations
of a Lender (and, as applicable, a “Revolving A Lender,” a “Revolving B Lender,”
a “Revolving C Lender,” and/or a “Term A Lender”) under the Credit Agreement and
the other Loan Documents.
The address of each New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
such New Lender to the Administrative Agent.
(e)    Each Lender party hereto represents and warrants that, after giving
effect to this Agreement, the representations and warranties of such Lender set
forth in the Credit Agreement (as amended by this Amendment) are true and
correct as of the Fifth Amendment Effective Date. Each Lender party hereto
hereby agrees to comply with the covenants applicable to such Lender set forth
in the Credit Agreement (as amended by this Amendment).
(f)    This Amendment may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
telecopy or in any other electronic format (such as .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Amendment.
(g)    This Amendment is a Loan Document. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Loan Documents.
(h)    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. THIS AMENDMENT SHALL BE FURTHER SUBJECT TO THE TERMS AND
CONDITIONS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.
[remainder of page intentionally left blank]





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by a duly authorized officer as of
the date first above written.


COMPANY:            FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company




By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


PARENT:            FLEETCOR TECHNOLOGIES, INC.,
a Delaware corporation




By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


DESIGNATED
BORROWERS:            FLEETCOR UK ACQUISITION LIMITED,
a private limited company registered in England and Wales




By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director


ALLSTAR BUSINESS SOLUTIONS LIMITED,
a private limited company registered in England and Wales




By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director


BUSINESS FUEL CARDS PTY LTD (formerly FleetCor Technologies Australia Pty Ltd),
a proprietary limited company registered in Australia, in accordance with
section 127 of the Corporations Act 2001 (Cth)
ACN 161 721 106




By:/s/ Eric Dey                
Name: Eric Dey
Title: Director


By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Director
FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,
a company registered in New Zealand




By:/s/ Steven Joseph Pisciotta
Name: Steven Joseph Pisciotta
Title: Director


FLEETCOR LUXEMBOURG HOLDING2,
a société à responsabilité limitée incorporated under the laws of Luxembourg




By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Type A Manager


ADDITIONAL
BORROWER:            CAMBRIDGE MERCANTILE CORP. (U.S.A.),
a Delaware corporation




By: /s/Gary McDonald
Name: Gary McDonald
Title: President


GUARANTORS:        CFN HOLDING CO.,
a Delaware corporation
By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
CLC GROUP, INC.,
a Delaware corporation
By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
CORPORATE LODGING CONSULTANTS, INC.,
a Kansas corporation
By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer


CREW TRANSPORTATION SPECIALISTS, INC.,
a Kansas corporation
By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
MANNATEC, INC.,
a Georgia corporation
By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
FLEETCOR FUEL CARDS LLC,
a Delaware limited liability company
By:/s/ Steve Pisciotta
Name: Steve Pisciotta    
Title: Treasurer    
PACIFIC PRIDE SERVICES, LLC,
a Delaware limited liability company
By:/s/ Steve Pisciotta
Name: Steve Pisciotta
Title: Treasurer
FCHC HOLDING COMPANY, LLC,
a Delaware limited liability company
By:/s/ John Coughlin
Name: John Coughlin
Title: President    


COMDATA INC.,
a Delaware corporation
By:    /s/Robert E. Kribbs
Name: Robert E. Kribbs    
Title: Vice President    


COMDATA TN, INC.,
a Tennessee corporation
By:    /s/Robert E. Kribbs
Name: Robert E. Kribbs    
Title: Vice President    
COMDATA NETWORK, INC. OF CALIFORNIA,
a California corporation
By:    /s/Robert E. Kribbs
Name: Robert E. Kribbs    
Title: Vice President    


CAMBRIDGE MERCANTILE CORP. (NEVADA),
a Delaware corporation
By:    /s/Michael Rockouski                
Name: Michael Rockouski
Title: President


ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ Felicia Brinson            
Name: Felicia Brinson
Title: Assistant Vice President


LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer




By:    /s/ Ryan Maples                
Name: Ryan Maples
Title: Sr Vice President








MUFG BANK, LTD. (f.k.a. The Bank of Tokyo-Misubishi (UFJ, Ltd.),
as a Lender




By:    /s/ George Stoecklein                
Name: Georgie Stoecklein
Title: Managing Director




TD BANK, N.A.,
as a Lender




By:    /s/ Craig Welch                
Name: Craig Welch
Title: Senior Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender




By:    /s/ Lex Mayers                
Name: Lex Mayers
Title: Senior Vice President






PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Brandon K. Fiddler                
Name: Brandon K. Fiddler
Title: Senior Vice President


MIZUHO BANK LTD.,
as a Lender




By:    /s/ Raymond Ventura            
Name: Raymond Venture
Title: Managing Director






REGIONS BANK,
as a Lender




By:    /s/ Jason Douglas            
Name: Jason Douglas
Title: Director




FIFTH THIRD BANK,
as a Lender




By:    /s/ Dan Komeol            
Name: Dan Komeol
Title: Senior Relationship Manager








THE BANK OF NOVA SCOTIA,
as a Lender




By:    /s/ Winston Lua            
Name: Winston Lua
Title: Director






















































































BARCLAYS BANK PLC,
as a Lender




By:    /s/ Craig Malloy        
Name: Craig Malloy
Title: Director








BMO HARRIS BANK, N.A.,
as a Lender




By:    /s/ Joan Murphy            
Name: Joan Murphy
Title: Managing Director




















































































CAPITOL ONE, N.A.
as a Lender




By:    /s/ Jon Malden        
Name: Jon Malden
Title: Senior Director










































SANTANDER BANK, N.A.,
as a Lender




By:    /s/ Shamir Ghosh    
Name: Shamir Ghosh
Title: Vice President
























































































STATE BANK OF INDIA, NEW YORK BRANCH,
as a Lender




By:    /s/ Mr. Niraj Kumar Panda    
Name: Mr. Niraj Kumar Panda
Title: VP & Head (CMC)
























































































BANK OF CHINA, NEW YORK BRANCH,
as a Lender




By:    /s/ Raymond Qiao    
Name: Raymond Qiao
Title: EVP


























































THE HUNTINGTON NATIONAL BANK,
as a Lender




By:    /s/ Ryan Benefiel    
Name: Ryan Benefiel
Title: Portfolio Manager






































































































ROYAL BANK OF CANADA
as a Lender




By:    /s/ Jennifer Flann    
Name: Jennifer Flann
Title: Vice President










































































INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as a Lender




By:    /s/ Yuanyuan Peng    
Name: Yuanyuan Peng
Title: Director


By:    /s/ Dayi Liu    
Name: Dayi Liu
Title: Executive Director












































































BAWAG P.S.K. Bank für Arbeit and Wirtschaft Österreichiesche Postparkasse AG, 
as a Lender




By:    /s/ Martin Rezac    
Name: Martin Rezac
Title: Authorized Signatory


By:    /s/ Christian BeBenroth    
Name: Christian BeBenroth
Title: Authorized Signatory
















































































J.P. MORGAN CHASE BANK, N.A.,
As a Lender


By:    /s/ Peter Thauer    
Name: Peter Thauer
Title: Managing Director
 






















































































SYNOVUS BANK,
As a Lender


By:    /s/ Matthew R. McKee    
Name: Matthew R. McKee
Title: Authorized Signer


























































































FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
As a Lender


By:    /s/ Jay W. Dale    
Name: Jay W. Dale
Title: Senior Vice President


































































































LAND BANK OF TAIWAN, LOS ANGELES BRANCH,
As a Lender


By:    /s/ Kuang Wei Chang    
Name: Kuang Wei Chang
Title: V.P. & General Manager




















































































TAIWAN BUSINESS BANK, A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES
BRANCH
As a Lender


By:    /s/ Shenn Bao Jean    
Name: Shenn Bao Jean
Title: General Manager






















































































TAIWAN COOPERATIVE BANK, SEATTLE BRANCH,
As a Lender


By:    /s/ Guey-Fang Cheng    
Name: Guey-Fang Cheng
Title: VP & Deputy General Manager


























































































FIRST COMMERCIAL BANK, LTD., NEW YORK BRANCH
As a Lender


By:    /s/ Terry Y.G.Ju
Name: Terry Y. G. Ju
Title: Senior Vice President & General Manager


























































































People’s United Bank, National Association
As a Lender


By:    /s/ Kathryn Williams
Name: Kathryn Williams
Title: Senior Vice President




























































































CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
As a Lender


By:    /s/ Garry Weiss
Name: Gary Weiss
Title: Managing Director


By:    /s/ Clifford Abramsky
Name: Clifford Abramsky
Title: Managing Director
















































































BANK OF TAIWAN, ACTING THROUGH ITS LOS ANGELES BRANCH
As a Lender


By:    /s/ Shu Chen Chang
Name: Shu Chen Chang
Title: Senior Vice President and General Manager
























































































ASSOCIATED BANK NATIONAL ASSOCIATION,
As a Lender


By:    /s/ Jamie Boney
Name: Jamie Boney
Title: Vice President


























































































BANCO DE SABADELL, S.A., MIAMI BRANCH,
As a Lender


By:    /s/ Ignacio Alcaraz
Name: Ignacio Alcaraz
Title: Head of Structured Finance Americas


























































































STIFEL BANK & TRUST,
As a Lender


By:    /s/ Daniel P. McDonald
Name: Daniel P. McDonald
Title: Assistant Vice President


























































































RAYMOND JAMES BANK, N.A.,
As a Lender


By:    /s/ Joseph A. Ciccolini
Name: Joseph A. Ciccolini
Title: Senior Vice President — Corporate Banking




























































































EASTERN BANK,
As a Lender


By:    /s/ David Nussbaum
Name: David Nussbaum
Title: SVP
























































































HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY         As a Lender


By:    /s/ Te-Wei Lin
Name: Te-Wei Lin
Title: Deputy General Manager






























































































CTBC BANK CO., LTD., NEW YORK BRANCH,
As a Lender


By:    /s/ Ralph Wu
Name: Ralph Wu
Title: SVP & Branch General Manager






















































































FIRST HAWAIIAN BANK,
As a Lender


By:    /s/ Christopher M. Yasuma
Name: Christopher M. Yasuma
Title: Vice President


























































































CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
As a Lender


By:    /s/ Wan-Chin Chang
Name: Wan-Chin Chang
Title: VP & General Manager
























































































CIT BANK, N.A.,
As a Lender


By:    /s/ Terence Sullivan
Name: Terence Sullivan
Title: Managing Director


























































































FIRST MIDWEST BANK
As a Lender


By:    /s/ Michael Trunck
Name: Michael Trunck
Title: Senior Vice President


























































































FLUSHING BANK,
As a Lender


By:    /s/ Lisa Archinow
Name: Lisa Archinow
Title: Vice President


























































































CENTRAL PACIFIC BANK,
As a Lender


By:    /s/ Carl A. Morita
Name: Carl A. Morita
Title: Vice President


By:    /s/ Lisa L.H. Nillos
Name: Lisa L. H. Nillos
Title: Senior Vice President


















































































BANK SINOPAC CO., LTD. (LOS ANGELES BRANCH),
as a Lender
By:    /s/ I Kai Lo
Name: I Kai Lo
Title: Branch General Manager


































































































STOCK YARDS BANK & TRUST COMPANY,
as a Lender
By:    /s/ Joe Morrison
Name: Joe Morrison
Title: Vice President






















































































Catskill Park CLO, Ltd.,
as a Lender
By: GSO/Blackstone Debt Funds Management LLC
as Collateral Manager
By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory
























































































Chenango Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Cumberland Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Jay Park CLO, Ltd.,
as a Lender
By: Virtual Partners LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Seneca Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Stewart Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Thacher Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Thayer Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































Webster Park CLO, Ltd.,
as a Lender
By: GSO/ Blackstone Debt Funds Management LLC
As a Collateral Manager


By: /s/ Thomas Iannarone
Name: Thomas Iannarone
Title: Authorized Signatory






















































































TELOS CLO 2018-8, Ltd.,
as a Lender


By: /s/ Ro Toyoshima
Name: Ro Toyoshima
Title: Managing Director

































































Schedule 2.01
Commitments and Applicable Percentages


Lender
Revolving A Commitments
Applicable Percentage of Revolving A Commitments
Revolving B Commitments
Applicable Percentage of Revolving B Commitments
Revolving C Commitments
Applicable Percentage of Revolving C Commitments
Term A Loan Commitments
Applicable Percentage of Term A Loan Commitments
Bank of America, N.A.


$109,538,195.69


13.692274460
%


$87,252,543.76


19.389454170
%


$18,571,428.56


53.061224460
%


$434,640,435.75


17.213482600
%
MUFG Bank, Ltd.


$50,555,887.81


6.319485976
%


$48,841,637.72


10.853697270
%


$0.00


0.000000000
%


$200,602,474.47


7.944652454
%
PNC Bank, National Association


$50,555,887.81


6.319485976
%


$45,792,712.79


10.176158400
%


$3,048,924.93


8.711214086
%


$200,602,474.47


7.944652454
%
Wells Fargo Bank, National Association


$41,334,111.96


5.166763995
%


$37,804,612.59


8.401025020
%


$5,156,705.54


14.733444400
%


$157,419,341.43


6.234429364
%
TD Bank, N.A.


$37,916,915.86


4.739614483
%


$35,209,945.49


7.824432331
%


$1,421,282.80


4.060808000
%


$150,451,855.85


5.958489341
%
Mizuho Bank Ltd.


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$124,638,699.48


4.936186118
%
Regions Bank


$31,413,925.09


3.926740636
%


$29,544,278.89


6.565395309
%


$3,106,322.89


8.875208257
%


$119,638,699.49


4.738166316
%
The Bank of Nova Scotia


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$119,638,699.49


4.738166316
%
Fifth Third Bank


$41,001,297.20


5.125162150
%


$23,063,229.67


5.125162149
%


$0.00


0.000000000
%


$119,638,699.49


4.738166316
%
BMO Harris Bank N.A.


$40,174,762.54


5.021845318
%


$22,598,303.92


5.021845316
%


$0.00


0.000000000
%


$117,226,933.54


4.642650833
%
Barclays Bank PLC


$64,000,000.00


8.000000000
%


$36,000,000.00


8.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%
Capital One, N.A.


$21,579,630.11


2.697453764
%


$12,138,541.93


2.697453762
%


$0.00


0.000000000
%


$62,967,736.56


2.493771745
%
Royal Bank of Canada


$21,579,630.11


2.697453764
%


$12,138,541.93


2.697453762
%


$0.00


0.000000000
%


$62,967,736.56


2.493771745
%
Santander Bank, N.A.


$25,288,629.03


3.161078629
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$47,225,802.41


1.870328808
%
State Bank of India, New York Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$60,000,000.00


2.376237624
%
Bank of China, New York Branch


$30,000,000.00


3.750000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$28,500,000.00


1.128712871
%
The Huntington National Bank


$16,859,086.02


2.107385753
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$34,901,229.40


1.382226907
%
Industrial and Commercial Bank of China, New York Branch


$16,859,086.02


2.107385753
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$31,483,868.30


1.246885873
%
BAWAG P.S.K.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$43,181,818.17


1.710171017
%
JPMorgan Chase Bank, N.A.


$16,533,644.79


2.066705599
%


$13,489,191.97


2.997598216
%


$3,695,335.28


10.558100800
%


$0.00


0.000000000
%
Synovus Bank


$10,115,451.61


1.264431451
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$18,890,320.98


0.748131524
%
First Tennessee Bank National Association


$10,115,451.61


1.264431451
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$18,890,320.98


0.748131524
%
Land Bank of Taiwan, Los Angeles Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$20,570,456.99


0.814671564
%
Taiwan Business Bank, a Republic of China Bank acting through its Los Angeles
Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$20,570,456.99


0.814671564
%
Taiwan Cooperative Bank, Seattle Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$20,570,456.99


0.814671564
%
First Commercial Bank, Ltd., New York Branch


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$20,570,456.99


0.814671564
%
People's United Bank, National Association


$8,429,543.01


1.053692876
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$20,570,456.99


0.814671564
%
Crédit Industriel Et Commercial, New York Branch


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$22,093,547.31


0.874991973
%
Bank of Taiwan, acting through its Los Angeles Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$27,500,000.00


1.089108911
%
Associated Bank National Association


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$25,000,000.00


0.990099010
%
Banco de Sabadell, S.A., Miami Branch


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$24,521,875.00


0.971163366
%
Stifel Bank & Trust


$8,395,824.84


1.049478105
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$15,678,966.40


0.620949164
%
Raymond James Bank, N.A.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$22,222,265.10


0.880089707
%
Eastern Bank


$6,743,643.41


0.842955426
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$12,593,547.31


0.498754349
%
Hua Nan Commercial Bank, Ltd., New York Agency


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$12,593,547.31


0.498754349
%
CTBC Bank Co., Ltd., New York Branch


$6,743,634.41


0.842954301
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$12,593,547.31


0.498754349
%
First Hawaiian Bank


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$15,000,000.00


0.594059406
%
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch


$5,057,725.81


0.632215726
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$9,445,160.47


0.374065761
%
CIT Bank, N.A.


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$14,250,000.00


0.564356436
%
First Midwest Bank


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$10,000,000.00


0.396039604
%
Flushing Bank


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$9,596,736.56


0.380068775
%
Central Pacific Bank


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$8,550,000.00


0.338613861
%
Bank SinoPac Co., Ltd. (Los Angeles Branch)


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$4,750,000.00


0.188118812
%
Stock Yards Bank & Trust Company


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$4,750,000.00


0.188118812
%
GSO / Blackstone Debt Funds Management LLC


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$15,501,375.46


0.613915860
%
Telos Asset Management LLC


$0.00


0.000000000
%


$0.00


0.000000000
%


$0.00


0.000000000
%


$2,000,000.00


0.079207921
%
TOTAL:


$800,000,000.00


100.000000000
%


$450,000,000.00


100.000000000
%


$35,000,000.00


100.000000000
%


$2,525,000,000.00


100.000000000
%






